 1                                                                        JS-6
 2

 3

 4

 5

 6

 7

 8

 9                                      UNITED STATES DISTRICT COURT
10                                 CENTRAL DISTRICT OF CALIFORNIA
11

12 TWELVE SIXTY LLC, ROBERT J.                        Case No. CV 19-9959-GW-SKx
   MARDEROSIAN, ARON M.
13 MARDEROSIAN,
                                                      JUDGMENT IN FAVOR OF
14                                      Plaintiffs,   DEFENDANT ITV STUDIOS
                                                      AMERICA INC.
15            vs.
16 ITV STUDIOS d/b/a ITV STUDIOS
   AMERICA INC., and DOES 1-10,
17 inclusive,

18                                      Defendants.
19

20

21

22

23

24

25

26

27

28


     [PROPOSED] JUDGMENT
     4817-6750-9686v.1 0069462-000101
 1                                           JUDGMENT
 2            Having considered all the papers and arguments in support of and in
 3   opposition to the motion to dismiss filed by defendant ITV Studios America Inc., and
 4   having granted the motion without leave to amend, IT IS HEREBY ORDERED
 5   AND ADJUDGED that:
 6       1.        This action is DISMISSED WITH PREJUDICE and judgment is entered
 7                 in favor of ITV Studios America on all claims in this action.
 8       2.        ITV Studios America is the prevailing party in this action.
 9       3.        Plaintiffs Twelve Sixty LLC, Robert J. Marderosian, and Aron M.
10                 Marderosian take nothing in their action.
11       4.        ITV Studios America Inc. may recover costs pursuant to Federal Rule of
12                 Civil Procedure 54(d) and L.R. 54-2.
13       5.        ITV Studios American may file a motion for attorneys’ fees by regularly
14                 noticed motion.
15

16            This document constitutes a judgment and a separate document for the
17   purposes of Federal Rule of Civil Procedure 58(a).
18

19   DATED: March 6, 2020                       _________________________________
                                                     Honorable George H. Wu
20
                                                     U.S. DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                   1
     [PROPOSED] JUDGMENT
     4817-6750-9686v.1 0069462-000101
